Motion for clarification granted to the extent that the last paragraph of memorandum decision dated April 12, 1984 (101 AD2d 708) amended to read as follows: “Inasmuch as the Roths have been convicted and sentenced, there is no reason for withholding the unredacted transcript. We direct that the petitioners be given a copy of the unredacted transcript and access to the exhibits. We find it unnecessary to reach the other issues presented.” Present — Hancock, Jr., J. P., Callahan, Denman, O’Donnell and Moule, JJ.